I sincerely thank you,
Sir, for the honour and opportunity of addressing this
forum, and I extend my congratulations to you upon your
election to lead the forty-ninth session of the General
Assembly.
In this Hall, we see representatives of the entire world,
a world in which there has been unprecedented global
change. Our planet is growing more unified in all areas of
life; economic and political integration is well under way.
Nations, States and entire continents are drawing closer
together. It is unfortunate that not all changes lead to
progress. A new avalanche of problems confronts the
United Nations and other international organizations,
affecting rich and poor countries alike.
I fully concur with Secretary-General Boutros
Boutros-Ghali in his belief that today as never before our
international community needs a new and forward-looking
vision of our future. The time has long been ripe for us
to discuss within the United Nations agenda the creation
of a new and universal concept of development that
would embrace peace, economic development, a clean
environment, social justice and democratic governance as
the five spokes supporting the wheel of humanity’s
progress. It is clear, I believe, that our generation must
take up the task of rediscovering the world and building
within it new, mutually supportive relationships. One of
the fundamental instruments at our disposal in this global
task is the United Nations.
On the eve of the fiftieth anniversary of the
establishment of the United Nations, it is appropriate to
recall the circumstances of its creation. It is important
that we examine the strengths and weaknesses of the
United Nations predecessor, the League of Nations. We
must learn from this analysis so as to ensure that the
United Nations shall not become a mere bystander to
world events. It is true, of course, that the global
situation today is fundamentally different from that which
existed at the outbreak of the Second World War. We no
longer suffer from the presence of dictatorial bandit States
led by fanatics. But potential dangers exist today; they
are multifaceted and have spread throughout the world.


Together we must overcome racism, hatred of
foreigners, fanatical nationalism and intolerance. If we do
not, these demons, once having manifested themselves in
men, communities or entire nations, could destroy the entire
world.
Today I would like to take note of a historic day for
Lithuania, the Baltic States and all of Europe. It is all the
more significant in that the General Assembly will discuss
at this forty-ninth session, the complete withdrawal of
foreign military forces from the territories of the Baltic
States, as called for by a General Assembly resolution
adopted at the forty-eighth session. On 31 August 1993 the
withdrawal of the Russian military from Lithuania was
completed, and exactly one year later the same historic
event took place in Estonia and Latvia. That date also
coincided with the withdrawal of Russian troops from
Germany. This harmony of dates is more than merely
symbolic: it marks the resolution of one more consequence
of the Second World War.
Guided by the principles of the United Nations
Charter, Lithuania continues to broaden its international
relations in a consistent manner. The goals and priorities
of our economic, social and foreign policies remain
unchanged.
Lithuania seeks to secure democratic government and
the principles of a free market, and at the same time to
ensure the well-being of its people and the protection of
minority rights. Lithuania is confronted with serious
problems of a social character common to all young
democracies.
Yet at the same time, we must also recognize what has
already been accomplished. Lithuania has a stable
currency. Inflation is under control. The private sector
already employs the majority of the work force. A vibrant
and innovative market continues to grow. After four years
of dramatic decline, the standard of living has been
stabilized, although it is still rather low. An attractive legal
environment has been ensured for foreign investment.
We attach great value to the bilateral and multilateral
assistance to the process of democracy-building and free-
market reforms. Western interest in and attention to the
restored democracies of Central Europe is vital not only for
us, the recipients of such assistance, but for the future of a
unified Europe. Today the future of the West can no
longer be considered in isolation from developments in the
East.
We benefit from successful cooperation with Estonia
and Latvia, our closest neighbours, with whom we share
a common history and common fate. This year a
permanent body, the Baltic Council of Ministers, was
established. But as we look to the future, this will not be
enough. If the Baltic countries are to become integrated
members of Europe, then the establishment of a common
visa and economic space can only be the first step of
many. It is imperative that our foreign and defence
policies be even more closely coordinated and that we
harmonize our legislation in accordance with the norms of
the European Union.
I believe that all the countries of our region face
new opportunities with the establishment of another
cooperative body approximately one year ago: the
Council of Baltic Sea States. This region has great
potential. It is home to countries large and small,
economically strong and less developed, that not so long
ago were separated by the front lines of the cold war.
The Baltic Sea States are unified by many common
goals as well as problems. Sadly, in recent days we have
also shared a common tragedy. I wish to express my
deepest condolences to the Governments of our
neighbouring countries and to the people whose loved
ones perished in the catastrophe that befell the ferry M.S.
Estonia.
As I speak of our neighbours, I must also point to
our relations with Belarus. We are heartened by the new
possibilities of concluding a treaty on inter-State relations
between our two countries. The signing of such a treaty
will further secure the principle so valued by our nations:
good-neighbourly relations.
Lithuania attaches particular importance to its
relations with Russia. As neighbours, we are very
interested - perhaps even more so than other countries -
in the success of the democratic and free-market reforms
in that country.
Russian relations with Lithuania and the other Baltic
States today are a reflection of the current Russian
position concerning the evolving European order, one in
which old divisions are disappearing. We would like to
hope that the new Russia will adhere to the principles of
international law and will not obstruct the integration of
the Baltic countries into European political, economic and
security structures. This would be a clear signal that the
democratic reforms undertaken in Russia are irreversible
and that new lines of division will not be drawn in
2


Europe. It would reaffirm that Russia does not seek to
isolate itself from the West and that, on the contrary, it
trusts the West and seeks cooperation with it on an equal
basis.
Given Lithuania’s geopolitical situation and our
economic opportunities, we can and are prepared to be a
bridge between East and West. But I also want to
emphasize that a future as a buffer State is completely
unacceptable to us.
Several days ago, in his address to the Assembly,
Russian President Yeltsin stated that it was essential to
reject the imposition of one’s will on weaker States and to
build a new order, founded on law and morality. I express
my hope that democratic Russia will adhere to these
responsibilities and thus justify the growing trust of the
international community in its future.
One year ago I said from this podium that Lithuania
would welcome steps toward the gradual demilitarization of
the Kaliningrad district. Today I can state with satisfaction
that Russia is reducing its military presence in that area.
Lithuania, whose territory is traversed by transit to this
Russian enclave, is not indifferent to the future of the
Kaliningrad district and the Lithuanian minority residing
there. Occupying a unique place on the map of Europe, this
Russian territory demands special attention. It could
become a stone in the foundation of security and an
attractive economic partner or, under less favourable
conditions, a source or even exporter of military threat and
unrest. Lithuania proposes to examine issues pertaining to
the Kaliningrad district as part of the round-table
mechanism established by the European Stability Pact. We
hope that all interested parties will give their support to this
initiative.
In concluding a fundamental bilateral Treaty with
Poland this year, we have closed a chapter of our common
history. From the start of the 1930s and the outbreak of
conflict over Lithuania’s capital of Vilnius, relations
between us were tainted by open confrontation, a state of
affairs still remembered in the halls of the Palais des
Nations in Geneva. I believe that this Treaty, which
recognizes and confirms the present borders of our
countries, can be considered the final rapprochement for
Lithuania and Poland. As we greet the future, Lithuanians
and Poles will be able to make their rightful contribution to
a unifying Europe.
We also strive to establish closer ties with other
countries of Central Europe. We share not only a similar
history, but also current problems and future goals. I am
convinced that the convening of a meeting of the leaders
of all Central European States in the very near future
would benefit our countries. Such a conference would
allow us to discuss our common reform experiences and
our strategies for drawing closer to the European Union.
Participation in multilateral and international forums
provides new opportunities for Lithuania. An ever-
increasing number of important political decisions are
today being reached in international organizations. This
is especially beneficial for small and medium-sized States.
Lithuania sees the guarantee of its security, stability
and well-being in joining European political, economic
and security structures. Lithuania has always been an
integral part of European civilization and culture. We
have never lost our European heritage. Our recent 50year
separation from the world did not sever our roots. Our
goal remains membership in the European Union. We
have already concluded a free-trade agreement with the
Union that should come into affect next year. We also
expect soon to sign an agreement on associate
membership with the Union.
Integration into the European Union cannot be
considered in isolation from the broadening of
qualitatively new ties with the Western European Union.
Lithuania is an associate partner of this defence
organization of ever-increasing importance. We believe
the strengthening of the role of the Western European
Union to be both logical and necessary.
I am also convinced that the security and stability of
my country and the region demand closer cooperation
with the North Atlantic Treaty Organization (NATO).
Lithuania has presented its formal request for membership
in that organization and will continue resolutely to seek
the fulfilment of this goal. Lithuania’s participation in the
Partnership for Peace programme opens new avenues for
Lithuanian cooperation in efforts with Europe, the United
States and Canada in their endeavours to prevent conflict
and maintain peace. We firmly hope that our active
participation and that of other Central European States in
the Partnership programme will have a positive impact on
the broadening of NATO.
The expansion of NATO eastward would not pose a
danger or threaten any European State. Russian fears of
isolation, I believe, are groundless. We welcome Russia’s
joining in the Partnership for Peace and hope that its
3


participation in the programme will contribute to the
strengthening of mutual trust and stability.
I should like to take note of several concerns of a
more global character, the burden and urgency of which are
particularly felt by the countries in transition. Our
well-founded fears are heightened by the continuously
growing gap between the developed and developing
countries. Can we truly speak of a stable Europe when the
hourly wages of a laborer in the European Union are equal
to one day’s pay in Central Europe and, in some countries
of Eastern Europe, to a month’s income? If this
unfortunate tendency is allowed to continue, a wave of
despondency and instability may overflow all barriers.
The young democracies of Central and Eastern Europe
are confronted by dangers posed by organized crime, illegal
migration and trafficking in narcotics and, most horribly, in
nuclear materials. These are the unfortunate negative
consequences of our rejoining the world; without the
necessary experience, they are difficult to address. We
require coordinated and concrete assistance.
We live not only in a time of great changes, but also
in a world of great contrasts. As we celebrate the historic
transformation of Europe, the stunning successes in the
Middle East peace process and the end of apartheid in
South Africa, we are nevertheless witnessing continuing
tragedies and conflicts all over the world.
The efforts of the international community, expressed
through the United Nations, do not always achieve their
desired results. The main reason for this is the inability to
enact decisive measures. This is particularly evident when
large countries are for any reason drawn into local conflicts,
leading to a clash of their global interests. In such cases,
the timely removal of built-up tensions becomes difficult.
If we fail to avoid conflict, its containment and reduction
become painful and long-term, often leading to the death of
Blue Helmets in the execution of their peace mission. It is
therefore crucial that we join forces to improve the conflict
prevention mechanism. In this regard, we support the
initiative of Germany and the Netherlands to improve
cooperative relations between the United Nations and the
Conference on Security and Cooperation in Europe (CSCE).
Every State must contribute in a tangible way towards
the creation of a peaceful and stable world. This must be
the responsibility of everyone. It would be inappropriate
for any country to seek to achieve its own interests or
expand its sphere of influence under the guise of
peace-keeping missions. There are criteria which must be
followed in this regard - namely, the principles of the
United Nations and the CSCE. These principles must, in
my opinion, apply to all countries, including the Russian
Federation. We cannot agree to allowing countries to
carry out peace-keeping missions in any given
geographical space without the consent of the parties to
the conflict or the proper international mandate. I would
like to emphasize my conviction that the principles of
international law must be adhered to by all States, small
and large.
With the end of the cold war and the spread of
democracy, old global divisions begin to disappear. It is
vital that this continue. Those who believe that a new
delineation of spheres of interest can bring stability to the
world are mistaken. We who have felt the consequences
of such divisions of influence can testify that this would
only bring about new conflicts and upheaval.
The United Nations has a particular significance for
small and medium-sized States - in other words, the
majority of countries. These States suffer first when
instability and mutual distrust take root in the world. In
an anarchic world, guided only by an ad hoc order, small
States are the first to fall victim to larger interests. Small
States experience with considerable pain the negative
side-effects of global changes; they are the true front-line
States. We have only to look at the front pages of the
world’s newspapers. Bosnia, Rwanda, Tajikistan - all of
these are small States struggling with tragic historical
legacies.
At the same time, if there exist guarantees for their
security, small States develop rapidly and bring their own
contributions to the international community. I firmly
adhere to my remarks, made a year ago in this Hall, that
"the future of a more integrated world lies in
democracy and the individuality of free nations."
(Official Records of the General Assembly, Forty-
eighth Session, Plenary Meetings, 7th meeting,
p. 14)
This individuality and diversity do not have to divide us.
Quite the opposite - they will enrich us.
Lithuania became a Member of the United Nations
three years ago. Until now, Lithuania was perhaps a
passive recipient of the assistance and security this
membership provided. Today Lithuania seeks to
contribute actively to the undertakings of the international
4


community to strengthen security and stability throughout
the world.
Together with Estonia and Latvia, Lithuania is in the
process of establishing a Baltic peace-keeping battalion
which will be fully operational in the very near future.
With the consent of the Lithuanian Parliament, a group of
Lithuanian peace-keepers, serving within a larger Danish
battalion, is today a part of the United Nations Protection
Force stationed in Croatia. I take this opportunity to thank
Denmark and the other countries that provide continuous
assistance in the creation of Lithuanian and Baltic
peace-keeping units. In the future, within its financial
capabilities, Lithuania will continue to participate in similar
United Nations peace-keeping and humanitarian missions.
With the expansion of United Nations membership, the
range of issues we are asked to discuss within the United
Nations has also increased, imposing new responsibilities
and new demands on the Organization. It is very important
that the international community be properly represented in
the Security Council. Lithuania therefore supports
proposals to expand the membership of the Council,
creating new permanent as well as non-permanent seats.
One of the principle guarantees of international
stability is respect for fundamental human rights and
freedoms and their development and defence. It was, of
course, within the framework of the United Nations that the
first landmark international human rights documents were
adopted.
We believe the establishment of the office of High
Commissioner for Human Rights to be a timely decision.
The High Commissioner must become the overall
coordinator of United Nations activities in the field of
human rights. The world clearly needs an institution that
can rapidly and effectively report human rights violations,
particularly those which pose a danger of escalating into
prolonged conflict. Such reporting would enhance the
policy of preventive diplomacy.
Lithuania continues along the difficult road of reform,
maintaining a relatively high human development index, as
reflected in the United Nations Development Programme’s
1994 report on human development, where it is in twenty-
eighth place. We are well aware of the particular
circumstances of this high ranking and of the fact that it is
calculated with the use of rather distorted gross national
product statistics. Unfortunately, the use of these distorted
figures has led to excessive contributions to the United
Nations and to a reduction in assistance provided.
At the same time, Lithuania, like other Central
European countries, has despite the odds achieved a high
level of development in education, science and culture.
This, too, is reflected in the human development index.
This state of affairs has two aspects. As Lithuania cannot
effectively finance these areas from its own resources, an
overall decline is unavoidable. Another possibility
remains: with the help of the United Nations and other
organizations, the decline may be halted in the fields of
education, science and culture. If the existing foundation
is protected, recovery in the economic and social fields
will follow more rapidly. Adopting this second solution
would be less costly and more effective than allowing a
collapse of the system.
Lithuania, like other formerly central-command
economies, has inherited environmentally damaging
technologies. While we have witnessed political and
economic change, the restoration of a balanced
environment in our countries will take many years and
require financial resources.
As the possessor of a powerful nuclear energy
facility, Lithuania is particularly concerned about nuclear
safety. Here, I wish to express our particular gratitude to
Sweden and other Western European partners for
assistance they provide to increase the safety of our
nuclear energy programme.
Lithuania welcomes the increased attention that
international environmental organizations are giving to the
concerns of our region. I believe that combined efforts
are capable of producing results much sooner than we
first imagined. But, for this to occur, we must be assured
that assistance provided by the United Nations will not be
reduced. Of particular relevance to my country is the
transfer of environmentally sound technology and
know-how. An ecologically aware civilization must
become the goal of our era.
If the international community does not provide the
necessary assistance and cooperation the situation in our
region could change for the worse. The countries of
Central and Eastern Europe receive a small portion of the
technical assistance provided by the United Nations, but
it is employed in our region effectively and with visible
results.
Here I should like to welcome the reforms initiated
by the Secretary-General. We now see the first results of
the restructuring, and we are satisfied with the progress.
We are particularly encouraged by steps taken to increase
5


managerial and policy-making accountability within the
Secretariat, as well as the simplification and streamlining of
the decision-making machinery. Lithuania supports and
pledges its full cooperation with the new Office of Internal
Oversight.
I would also draw attention to the fact that the United
Nations Charter still contains certain outdated concepts
concerning enemy States. These are a relic of the Second
World War. Therefore, I believe Articles 53 and 107 of the
Charter ought to be amended.
One of this year’s most important international events
was the International Conference on Population and
Development held recently in Cairo. Next year the United
Nations will continue the tradition of transcontinental
forums. The world social Summit in Copenhagen will
afford us an opportunity to put people’s concerns at the
centre of social policy. This is of particular relevance to
countries whose economies are in transition, where people
carry the burden of rapid economic, social and political
change.
The World Conference on Women, to be held in
Beijing, will address the key question of how, in times of
awesome change, men and women can work together for a
peaceful world in which equality and harmony will be the
norm and reality of life.
At the beginning of my address I spoke of the wheel
of human development being supported by five basic
principles. Today we clearly face a time for decisions.
Either that wheel will turn, slowly but surely, through the
joint efforts of us all, taking us towards ever higher plains
of progress, or it will stop turning, and if it stops it will
inevitably begin to roll backwards - to chaos and barbarity.
As humanity crosses into a new millennium, we must
not allow the wheel to stop turning. This demands the
collective action of all States and peoples. That is why we
must always remind ourselves that no organization in the
world today can equal the authority, longevity, dynamism
and vitality of the United Nations.
That which divided nations, States or continents
cannot achieve alone they can and will achieve together as
the United Nations. I am convinced of this, as there is no
alternative.
